Title: [Diary entry: 28 August 1786]
From: Washington, George
To: 

Monday 28th. Mercury at 64 in the Morning—72 at Noon and 70 at Night. The forenoon clear, but lowering afterwards, with a slight sprinkling of rain about dusk. Wind at No. Et. all day. Just after we had breakfasted, & my horse was at the door for me to ride, Colonel and Mrs. Rogers came in. When they sat down to breakfast which was prepared for them, I commenced my ride for

Muddy hole, Dogue run & Ferry Plantations also to my meadow on Dogue run and the Mill. At Muddy hole and the ferry a plow at each begun this day to break ground, for the purpose of Sowing Wheat, or rye, or both as shall be thought best. The Ditchers (for one was added to James Lawson to day) began the middle ditch in the meadow at the Mill this morning. And my Carpenters began to take up the forebay at my Mill this Morning also. Began to level the unfinished part of the lawn in front of my House.